Citation Nr: 1529703	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  08-17 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C. 1151 for additional cardiac disability due to hospitalization at VAMC from April 17, 2005, to May 4, 2005.


REPRESENTATION

Appellant represented by:	John B Wells, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel

INTRODUCTION

The Veteran served on active duty from March 1967 to March 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in March 2010.  A transcript of the hearing is associated with the claims file.

In October 2010, the Board remanded this case for further development.

In an April 2012 decision, the Board denied the Veteran's claim, and he appealed the decision to the U.S. Court of Appeals For Veterans Claims (Court).  In an April 2013 Order, the Court granted a Joint Motion for Remand, vacating the April 2012 Board decision, and remanding the case to the Board for further action.

In March 2014, the Board remanded this case for additional development.


FINDING OF FACT

The Veteran's additional cardiac symptoms of congestive heart failure and "leaky valve" were not caused by the April 2005 surgery and hospitalization.  There was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing this treatment.



CONCLUSION OF LAW

The criteria for entitlement to compensation for additional cardiac disability due to hospitalization at VAMC from April 17, 2005, to May 4, 2005, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See December 2006 letter.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a March 2010 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's remands, VA obtained additional treatment records including the April 2005 informed consent.  VA provided the Veteran with a medical opinion in November 2014 from a physician not associated with the SE Louisiana or Gulf Coast Veterans Healthcare Systems.  Instead, this physician was affiliated with the Jackson, MS, VA Medical Center.  This examination contained all information needed to rate the disability.  This opinion addressed the questions of additional disability, VA fault, foreseeability, and informed consent.  Therefore, this opinion is adequate for VA purposes.  Thus VA has complied with the October 2010 and March 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information regarding the Veteran's theory of entitlement.  Ultimately the claim was remanded for a medical opinion.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran claims that his double bypass in April 2005 at the VAMC in New Orleans, Louisiana, resulted in additional disability including damaged heart, a leaky valve, and congestive heart failure.  The April 2005 discharge summary notes coronary artery bypass graft (CABG) surgery without complication.  Nevertheless, at his hearing the Veteran testified that one of the 2005 grafts closed, leading to additional symptoms.  Thus, the Veteran has asserted that "but for" the inadequate and improper treatment he received, he would not be suffering from his current symptoms.  He seeks VA compensation benefits under 38 U.S.C.A. § 1151.

His additional claim of a damaged voice box as the result of this surgery was withdrawn in September 2008.  As such, it is not before the Board.

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the Veteran's own willful misconduct or failure to follow instructions, compensation is awarded in the same manner as if the additional disability or death were service-connected.  See 38 C.F.R. §§ 3.361, 3.800(a).  Although claims for 38 U.S.C.A. § 1151 benefits are not based upon actual service connection, there are similarities in their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 (1993).  A claim for 38 U.S.C.A. § 1151 benefits must be supported by medical evidence of a current disability and medical evidence that the current disability resulted from VA hospitalization, medical examination, or treatment.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  38 C.F.R. § 3.361(c)(1).  Merely showing that a veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  Id.

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from these requirements that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in § 17.32(b) of this chapter, as in emergency situations.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32.

In essence, a claimed disability is a qualifying additional disability if such disability was not the result of the Veteran's willful misconduct and (1) the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was due to either (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

As noted above, the Veteran asserts the April 2005 surgery and subsequent hospitalization caused his additional heart conditions of congestive heart failure and "leaky valve."  The medical record confirms cardiac symptoms of congestive heart failure and mitral and tricuspid regurgitation after the April 2005 surgery.

The Veteran himself believes that the April 2005 surgery caused his congestive heart failure, mitral and tricuspid regurgitation, and additional heart damage noting that he did not have these conditions until after that surgery.  To this extent, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), which held that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here the Veteran is competent to provide lay evidence placing the onset of his symptoms at or after his surgeries.  Moreover, the Veteran's reports of a post-surgery onset are found credible.  This competent and credible lay evidence must now be weighed against the medical evidence.

Turning to the medical evidence of record, the July 2011 opinion found that the Veteran's congestive heart failure and mitral and tricuspid regurgitation were more likely than not caused by his underlying ischemic coronary artery disease and less likely than not caused by his April 2005 surgery.  Likewise, the November 2014 opinion found that the echo findings of mitral and tricuspid regurgitation ("leaky valves") were not likely clinically significant findings, did not contribute any additional disability, and were not secondary to the redo surgery proper.  This opinion also found that the Veteran's congestive heart failure was more likely than not a progression of his severe coronary artery despite vascular intervention with a redo coronary bypass; noting that development of heart failure is a known potential complication of redo cardiac bypass surgery in persons with significant ischemic heart disease such as this Veteran.  Based on the rationale provided, the November 2014 opinion appears to be acknowledging that congestive heart failure is a potential complication of the Veteran's April 2005 surgery.  Thus, the weight of the evidence appears to find a causal link between the Veteran's April 2005 surgery and his congestive heart failure.

The question then becomes whether the proximate cause of the disability was due to either some instance of fault on the part of VA in furnishing the treatment or an event not reasonably foreseeable.  38 U.S.C.A. § 1151.  To this end, the November 2014 examiner found no documentation in the clinical record to support a finding that the Veteran's additional disability resulted from carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment.  The Veteran has not otherwise provided evidence of fault on the part of VA; thus, none is established.  With regard to the alternate requirement that this additional cardiac disability be caused by an event not reasonably foreseeable, the November 2014 examiner found that the development of heart failure is a reasonably foreseeable event of redo cardiac bypass surgery in persons with significant ischemic heart disease, such as this Veteran.  Additionally, the Veteran signed informed consent forms prior to the April 2005 surgery.  The Veteran's surgeon noted that she discussed the surgery, its potential risks, and alternate treatment options with the Veteran and his wife.  The November 2014 examiner found that the Veteran's subsequent congestive heart failure was at least as likely the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures, noting that the Veteran's surgeon described an assessment of the Veteran's perioperative risk to be 5 to 7 percent in her April 2005 record, which supports that the Veteran was informed of all cause risk (which would include heart failure) associated with his surgery.

In this case, the Veteran signed informed consent forms, the record does not attribute the Veteran's additional cardiac conditions to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment, and the development of congestive heart failure is a reasonably foreseeable event.

To the extent that the Veteran has argued fault on VA's behalf, the question of causation for purposes of 38 U.S.C.A. § 1151 claims is whether the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  There is no indication that the Veteran possesses the requisite medical expertise to provide a competent opinion on this question.  Cf. Jandreau, 492 F.3d 1372.

The weight of the evidence of record is against a finding of carelessness, negligence, lack of proper skill, error in judgment on the part of VA.  Likewise, causation has not been attributed to an event not reasonably foreseeable.  Moreover, the record shows that the April 2005 surgery was performed with the Veteran's informed consent.  Thus, the criteria for compensation under 38 U.S.C. § 1151 have not been met.

In summary, for the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to compensation under 38 U.S.C. § 1151 for an additional cardiac disability.  The benefit sought on appeal must accordingly be denied.


ORDER

Entitlement to compensation under 38 U.S.C. 1151 for additional cardiac disability due to hospitalization at VAMC from April 17, 2005, to May 4, 2005, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


